1. Superior courts of this State have concurrent jurisdiction with all inferior courts of misdemeanors, as defined in the Code, § 24-2615. "The superior courts have ever in our history been the great reservoir of judicial power — the aula regis,
as it were — in which the judicial powers of the State were vested, and however other courts might be erected as a relief to it, to take cognizance of minor matters, the practice has been uniform to retain in this tribunal concurrent, and generally, even supervisory power over them." Porter v.  State, 53 Ga. 236, 239; Shute v. State, 36 Ga. 87;  Anthony v. State, 9 Ga. 264; Bell v. State, 41 Ga. 589.
2. Ga. L. Ex. Sess. 1937-38, pp. 558-562, did not take from the superior courts jurisdiction to try misdemeanor violations of traffic laws, and vest such jurisdiction in courts of ordinary or municipal courts, as the case might be, exclusively as against the superior courts; and a defendant has no right to demand that an indictment returned by a grand jury be abated because he has not first been tried in a court of ordinary.
3. An approved brief of evidence is an indispensable prerequisite in passing on a motion for new trial. It does not appear from the record or the bill of exceptions that any brief of the evidence was ever filed in this case. Chastain v. Smith, 47 Ga. 473; Paul v. Smith, 1 Ga. App. 640
(57 S.E. 1034). This court can not pass on assignments of error in respect to the admission or rejection of evidence, where there is no approved brief of evidence.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
         DECIDED APRIL 10, 1940. REHEARING DENIED JUNE 29, 1940. *Page 734